The interlocutory order appealed from, continuing the injunction to the hearing, is justified by the facts of the case apparent upon the bill and answer.
The equity of the bill seems to us to be manifest. The time, manner and circumstances altogether, when and whereby the woman stripped herself of every particle of her property, was a fraud upon the rights (14)  of her intended husband. Such a conveyance after a marriage engagement, and upon the even of its solemnization, is fraudulent, and not fit to be upheld, unless the intended husband have full knowledge of and freely assent to it. Such knowledge and assent ought to be clear and unequivocal, and not inferable merely from casual remarks by an indifferent person in the hearing of the husband, and from responses of his made in a spirit of gallantry.
When the right to the relief sought is clear, the Court will incline favorably to ancillary writs intended to make sure that relief. Thus, in the case before us, where the bill is to declare fraudulent and void deeds for slaves and to compel a reconveyance and redelivery of them, the Court will, upon any grounds that are not light and frivolous, put the defendant under an injunction not to withdraw the property from the reach of its process. An injunction imposes no obligation on him that he was not already bound in conscience to fulfill. It only adds a legal penalty to a moral obligation.
Although the principal allegation in the bill of a purpose to remove the slaves beyond the jurisdiction of our Courts is denied by the defendant, yet he admits he sets up claim to them under the deeds in question, and does not deny that he is a man of little or no means beyond the slaves in controversy. This, we think, is sufficient, when added to *Page 23 
the clear equity of the plaintiff's bill, and the consequent unconscientiousness of the defense, to cause the Court to leave the defendant under the injunction.
It should be certified to the Court below that there is no error in the interlocutory order appealed from, and that they do, therefore, proceed.
PER CURIAM.                                             Affirmed.
(15)